Citation Nr: 0320638	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-23 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.  His military decorations awarded to him during service 
include the Vietnam Service Medal, the Combat Infantryman 
Badge and the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for coronary 
artery disease, to include as secondary to a service-
connected left knee disability.

In July 1999 the Board denied the claim.  The veteran 
appealed the Board's decision and, in an April 2002 joint 
motion remand, the United States Court of Appeals for 
Veterans Claims (hereinafter "The Court") vacated the July 
1999 Board decision and instructed that further development 
of the claim should be carried out, including to obtain an 
additional statement from a private physician who had 
presented an opinion in support of the veteran's claim.  
Pursuant to these instructions, the Board issued a 
development memorandum in March 2003.  Following the 
requested development the case is now ready for adjudication.


FINDINGS OF FACT

The veteran's coronary artery disease is etiologically 
related to his service-connected left knee disability and is 
demonstrated to have been chronically worsened by his 
service-connected left knee disability.






CONCLUSION OF LAW

Coronary artery disease is proximately due to a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.  We note 
that in correspondence dated June 2003, the veteran contended 
that some errors were committed by the Board regarding the 
correct identification and names of the physicians who were 
contacted by us in the process of developing his claim.  
However, in view of this favorable decision we find that any 
mistakes in this regard to be harmless error. 

Factual Background

The veteran's military records show that he was an light 
weapons infantryman in the United States Army during his tour 
of duty in Vietnam and that he was a veteran of combat.  His 
service medical records show that he underwent left knee 
surgery for a medial meniscectomy.  His service medical 
records show normal findings on clinical examination of his 
cardiovascular system during enlistment examination and 
separation examination and contain no reference to 
cardiovascular disease.  The veteran was honorably discharged 
from active duty in April 1973.  His post-service medical 
records do not show onset of chronic cardiovascular disease 
that was compensably disabling to a degree of 10 percent 
during the one-year presumptive period immediately following 
his separation from service.

At the present time the veteran is service-connected for 
postoperative meniscectomy of his left knee which is 
currently rated 30 percent disabling.  His essential 
contention is that his service-connected left knee disability 
has interfered with his ability to exercise, which he feels 
contributed to his development of coronary artery disease.

Pertinent medical evidence associated with the file includes 
the report of a July 1996 VA examination which shows that the 
veteran was diagnosed with coronary artery disease, regular 
rhythm, functional class one.  The examination report, 
however, was silent as to any connection between the 
veteran's left knee disability and coronary artery disease  

Private medical records from the Marquette General Hospital, 
reflect that in November 1988, the veteran was hospitalized 
with atherosclerotic heart disease. A May 1996 private 
medical statement from the veteran's treating physician, 
Thomas D. LeGalley, M.D., Fellow of the American College of 
Cardiology (F.A.C.C.), indicates that the veteran had had 
limited activity due to his left knee disability and it was 
Dr. LeGalley's opinion that "the combination of limitation 
of activity and stress caused by the (veteran's) knee 
discomfort did contribute to his cardiac disease."  

In May 1997, VA received a statement from Dr. LeGalley in 
which he indicated that "based on extensive medical research 
. . . no other reasonable conclusion can be reached except 
that (the veteran's left) knee injury contributed to his 
coronary artery disease."

In February 1998 the case was referred for a special VA 
medical opinion to address the question of whether the 
veteran's coronary artery disease was proximately due to or 
the result of his service-connected left knee disability.  A 
response was received in March 1998, which contained the 
following opinion:

"(A)lthough the (veteran) has been impaired by 
his knee, his work history prior to 1988 is 
documented in the c-file, the ability to 
participate in an exercise program and current 
exercise capacity makes it at least as likely, as 
not that the knee impairment did not contribute 
to the premature development of his coronary 
artery disease."

The VA physician who presented this above statement reported 
that his opinion was based on a complete review of the 
veteran's claims folder, including the medical records and 
records from the Social Security Administration (SSA).

In a statement dated January 2003 from Steven Edward Newman, 
M.D., this physician reported that he had reviewed the 
veteran's claims file and medical history in preparation to 
determination the relationship, if any, between his service-
connected left knee disability and ongoing coronary artery 
disease.  Dr. Newman noted that the veteran was first 
diagnosed with coronary artery disease at what he regarded to 
be the relatively young age of 38 years and remarked that had 
the veteran not been limited in his capacity to perform 
exercise by his left knee disability he may have been able to 
reverse some of the progress of his cardiovascular disease.  
Dr. Newman noted that the VA physician's 1998 opinion made 
reference to the veteran's ability to participate in an 
exercise program to strengthen his cardiovascular condition.  
However, Dr. Newman stated that closer review of the 
treatment records in this regard shows that exercise stress 
tests performed by Dr. LeGalley in September 1992 shows a 
substantial reduction in exercise tolerance by the veteran 
due to leg fatigue as compared to a similar test performed on 
one year earlier.  Dr. Newman then presented the following 
opinion:

"(The) left knee impairments would be considered 
a significant contribution and a positive factor 
of (the veteran's) . . . heart condition in 
respect to the diminished physical capacity to 
perform the reasonable and necessary treatment 
program for his coronary vascular disease, which 
is considered an essential component for fuller 
recovery.  While this heart condition has been 
considered to stabilize with medication, there has 
been no further ability to functionally improve in 
the presence of the reduced exercise tolerance 
secondary to the knee (disability).  Furthermore, 
his heart condition has and will more likely than 
not continue to deteriorate due to his inability 
to participate in a cardiac rehabilitation program 
in which physical exercise is a key component.  

Finally, as regards the issue of proximate cause 
and/or increased severity between the (veteran's) 
knee condition and heart condition, but for the 
knee condition and his inability to carry out the 
appropriate exercises, it is more likely than not 
he would not have suffered cardiac disease, either 
the severity, nor the persisting residuals had he 
been able to carry out the appropriate exercise as 
indicated in. . . Dr. LeGalley's (treatment) 
report(s).  The brief level of physical 
activities, which the (veteran) can tolerate, 
would not be considered sufficient in duration or 
intensity to significantly alter the impaired 
cardiac status.  Therefore, based upon the medical 
documentation and the review of the medical 
records, this aggravation may be considered. . . 
secondary. . . at the least, more likely than not 
by aggravation and as likely as not by direct 
causation based upon. . . (his) extreme and severe 
physical limitations due to the left knee 
injury."

In correspondence dated June 2003,  Dr. LeGalley presented a 
follow-up discussion and opinion regarding the relationship 
between the veteran's service-connected left knee disability 
and his coronary artery disease.  Dr. LeGalley reported that 
he had been treating the veteran for cardiovascular disease 
since 1988 and that he had the opportunity to review the 
veteran's claims file in its entirety, including the January 
2003 opinion of Dr. Newman.  Dr. LeGalley presented the 
following discussion:

"(The) record shows that (the veteran) was in 
excellent physical condition when he entered 
military service in 1971. . .  He suffered a knee 
injury in 1972 which limited his ability to 
exercise and the pain added stress to his life.  
Since he had premature coronary artery disease, I 
feel that lack of exercise and stress likely 
contributed to/proximately caused a premature 
onset of coronary artery disease.  Based on my 
review of the records in this case and my review 
of the medical literature, it is 'more likely than 
not' that (the veteran's) coronary artery disease 
was aggravated by and continues to be aggravated 
by his left knee disability.  It is 'at least as 
likely as not' that (the veteran's) coronary 
artery disease was greatly contributed to by his 
inability to exercise.  The knee injury in my 
opinion was a major contribution to the 
(veteran's) development of coronary artery disease 
prematurely.

Regarding the degree of aggravation, it is my 
opinion that the degree of aggravation between the 
left knee injury and coronary artery disease, 
would be equal to, or greater than, the 
combination of other normal contributing factors 
such as gender, family history and environment 
agents, and conclude that the knee injury is more 
likely than not the most significant contributing 
factor to the development and ongoing 
deterioration of (the veteran's) coronary artery 
disease."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any elevated blood pressure reading or 
abnormality of heart action or heart sounds in service will 
permit service connection for cardiovascular disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may also be established for disabilities that are proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2002).  Furthermore, any 
additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the case before us the two statements of Drs. LeGalley and 
Newman present congruent opinions which support both a 
finding that it was as likely as not that the veteran's 
service-connected left knee disability materially contributed 
to his development of coronary artery disease and that it 
also simultaneously aggravated his cardiovascular condition.  
The opinions are both supported by Drs. LeGalley and Newman's 
detailed discussions of the case based upon their reviews of 
the veteran's claims file and medical history.  Dr. 
LeGalley's nexus opinion is further bolstered by his own 
long-term knowledge of and familiarity with the veteran's 
case as his treating cardiologist.  In view of this evidence 
we find that the opinions of Drs. LeGalley and Newman 
outweigh the opposing March 1998 opinion of the VA physician 
which found no etiological relationship between the left knee 
disability and the cardiovascular disease.  To the extent 
that there is any doubt remaining regarding whether such a 
relationship exists or not, we will resolve all such doubt in 
the veteran's favor and find that service connection for 
coronary artery disease is warranted on the basis of this 
disease being secondary to his service-connected left knee 
disability.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
This grant of the benefit sought on appeal is subject to the 
applicable laws and regulations which govern awards of VA 
compensation.  See 38 C.F.R. § 3.400 (2002)

ORDER

Service connection for coronary artery disease is granted.




	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

